Citation Nr: 0821440	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-34 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder to include as secondary to service-connected 
residuals of a right clavicle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel Board hearing in August 2007; a 
transcript is of record. 

The Board remanded the case in January 2008 for complete 
inpatient and outpatient treatment records from Columbia VA 
Medical Center and for a VA opinion regarding the veteran's 
cervical spine.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.


FINDING OF FACT

The competent medical evidence of record reveals that the 
veteran's current cervical spine disorder, degenerative disc 
disease of the cervical spine, is etiologically related to an 
injury that occurred during military service.


	CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was incurred 
as a result of active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for a cervical spine disorder.  He contends that 
he injured his neck and spine during military service.  
Specifically, he argues that he sustained an injury to his 
neck and cervical spine in the same injury that resulted in 
him fracturing his right clavicle.  In the alternative, the 
veteran argues that his service-connected residuals of a 
right clavicle fracture caused or aggravated his current 
cervical spine disorder.  The RO denied his claim.  The 
veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the veteran's service connection claim for a 
cervical spine disorder, the Board must determine whether the 
veteran has a current disability.  The veteran was diagnosed 
with degenerative disc disease of the C4-C5, C5-C6 and C6-C7 
levels.  In a February 2006 VA examination, the veteran was 
diagnosed with cervical myelopathy.  A February 2007 magnetic 
resonance imaging (MRI) of the cervical spine revealed 
degenerative stenosis involving multiple levels of the 
cervical spine with spinal compression of the C2-3 and C3-4 
levels.  See February 2008 VA examination.   Therefore, the 
veteran has a current cervical spine disability and the first 
criterion for service connection has been met. 

As to the second element of Hickson, service treatment 
records show that the veteran fractured his right clavicle 
from a football accident in October 1970.  It was noted at 
the time of the injury that the veteran had fractured his 
right clavicle in an earlier (pre-service) motor vehicle 
accident.  An X-ray report revealed an old fracture of the 
right clavicle with moderate callous formation.  An 
orthopedic consultation report diagnosed the veteran as 
having a fracture of the right clavicle.  There were no 
references to the cervical spine.  Indeed, the service 
treatment records are silent as to any complaints of neck 
problems or treatments for a cervical spine disorder while in 
service.  The August 1971 separation examination report 
reveals that the veteran's spine and musculoskeletal system 
was normal.  Nevertheless, given the fact that he clearly 
sustained an injury to his right shoulder while playing 
football, the Board finds competency and credibility in the 
veteran's assertion that he experienced neck pain as a result 
of the same injury.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation). 

Service connection for the residuals of a right clavicle 
fracture was granted in March 2006.  The RO acknowledged that 
there was some evidence that the veteran had sustained a 
fracture of right clavicle in a motor vehicle accident prior 
to service.  However, it was also noted that the service 
treatment records documented that the veteran refractured his 
clavicle.  

The veteran underwent a VA examination in February 2006.  
After a review of the claims file and an examination of the 
veteran, the examiner concluded that he could provide an 
opinion as to whether or not the veteran's cervical spine was 
injured at the time of the cervical fracture in service.  He 
only noted that absence of reference to the cervical spine in 
the service treatment records and for many years post-
service.

The veteran underwent another VA examination in February 
2008.  The examination was noted to include consideration of 
the history provided by the veteran, an examination of the 
veteran, radiographic reports, and an extensive review of the 
veteran's claim file.  Based on the foregoing, the examiner 
opined that the veteran's current right shoulder disability 
was most likely the result of the right clavicle fracture he 
sustained in a 1970 (in-service) jeep accident.  Further, 
with respect to his cervical spine, the examiner expressed 
the opinion that the veteran most likely injured his neck 
concomitantly with his right clavicle fracture.  In other 
words, the examiner appears to link the veteran's 
degenerative disc disease of the cervical spine directly to 
the veteran's inservice injury.

The Board notes that the February 2008 VA examiner's opinion 
referred to a motor vehicle accident as the cause of the in-
service fracture to the right clavicle.  As stated above, the 
service treatment records reveal that the veteran fractured 
his right clavicle in service playing football, and that the 
veteran's history of fracturing his right clavicle in a motor 
vehicle accident occurred prior to service.  It is unclear as 
to whether VA examiner may have confused the chronology of 
the veteran's right clavicle fracture whereby he linked the 
clavicular fracture to an in-service motor vehicle accident, 
which is not document in the record, versus the 
aforementioned football injury.  Nevertheless, the February 
2008 VA examiner stated clearly that it was his opinion that 
the cervical spine disability occurred at the same time as 
the fracture of the right clavicle injury in service.  This 
statement by the examiner at least raises a reasonable doubt 
regarding whether the veteran injured his cervical spine in 
service and whether his current cervical spine disorder is 
related to that injury.  Accordingly, the Board finds that 
veteran is entitled to the benefit of the doubt as the 
positive and negative evidence is at least in equipoise.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran's cervical spine disorder, 
degenerative disc disease of the cervical spine, was caused 
by an injury in service.  The claim of entitlement to service 
connection for a cervical spine disorder (degenerative disc 
disease of the cervical spine) is warranted. The Board notes 
that the veteran also claimed that his cervical spine 
disorder was caused by or aggravated by the veteran's 
service-connected residuals of a right clavicle fracture.  As 
the veteran's claim of entitlement to service connection for 
the cervical spine disorder is granted on a direct basis, a 
determination on a secondary basis is moot.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


